MEM0O.ENDORSED

Case 7:19-cr-00497-NSR Document 207 Filed 03/08/21 Page 1of1
Case 7:19-cr-00497-NSR Document 206 Filed 03/08/21 Page 1of1

CARTER LEDYARD & MILBURN LLP

Counselors at Law
ae 2 Wall Street
Partner New York, NY 10005-2072
—e : 570 Lexington Avenue
Direct Dial: 212-238-8647 Tel (212) 732-3200 New York, NY 10022-6856
E-mail: lewis@clm.com Fax (212) 732-3232 ” (212) 371-2720
March 8, 2021
VIA ECF
The Honorable Nelson S. Roman
United States District Court Judge
Southern District of New York
300 Quarropas Street

White Plains, NY 10601

Re: United States v. Jacob Rosner. Ind. No. 19-CR-497-04
Dear Judge Roman:

I represent Jacob Rosner, on whose behalf I respectfully notify the Court of Jacob’s
request to cancel the Faretta hearing, scheduled for tomorrow, March 9. At this point in
time, Jacob does not seek permission to represent himself and agrees to the continuing
representation by counsel.

Respectfully submitted,
/s/ Alan S. Lewis
Alan S. Lewis

ASL:bp

At Defendant's request, the Faretta Hearing
scheduled for March 9, 2021 is cancelled. Clerk of
Court requested to terminate the motion (doc.
206).

Dated: March 8, 2021

SO ORDERED:

a ak

a . * a ee

a = yi at eee
- ae f ~

7
if

 

aa aie : 3 HON, NELSON.S: ROMAN _’

i __- UNITED STATES DISTRICT JUDGE.

== we SIG 2 r %
|} ELECTRONICALLY fi

NOC #:_ gates

“DATE FILED: Sl 8(202%_

ene
